Title: To James Madison from James Monroe, 16 April 1805
From: Monroe, James
To: Madison, James


Dear Sir.
Aranjuez April 16th. 1805.
My last to you was of the 4th. by original and duplicate, to the care of Mr. Jarvis at Lisbon.
Since Captain Dultons return we have done every thing in our power to conclude the negotiation by a treaty in case one could be obtained, or without it, if not to be had. The great delay of the Minister to send us an answer on the Western limits, induced us to enquire whether he meant to give one, or that we should understand his silence as terminating the negotiation where it was, informing him that if it was we should immediately comply; that if it was not that we expected that paper without delay; and his propositions for the adjustment of the business. He replied that he did not mean that we should draw such an inference from his silence, which was attributable to the nature of the subject and other business, and that he should furnish that paper as soon as he could. As we did not hear from him, we asked an interview a few days afterwards in which an explicit answer could be obtained on no point, but that he thought the negotiation would take at least three months more to terminate it. It was evident that he was endeavouring to gain time only. Shortly after this we wrote him a letter in which we took new ground. We told him that the conduct of his government had essentially terminated the negotiation; that we would proceed no further in the discussion without his propositions, and remain but a short time for them. He sent us the next morning of the same date with ours to him (the ninth. inst.) an extract of one from Mister Tallayrand respecting West Florida, in the sentiment of those heretofore communicated, with a proposition that we should abandon all claim to West Florida before he proceeded to the Western limit. We referred him to our former notes and repeated our demand of his propositions or my determination to withdraw. This was sent yesterday. To day we have sent a note to demand the recall of Yrujo. The motive for delaying it to, and making it at, this time, instead of waiting till the negotiation is ended, will be explained hereafter we conclude that the negotiation will fail in which case I think I ought to take leave of the government in the ordinary mode. As soon as it is concluded I shall hasten to Paris, where it is probable as heretofore suggested propositions may be made. We shall from this place write you fully by Captain Dulton, and send copies of all our communications. Yrujo has invariabily assured his government that nothing was to be apprehended from [its firmness and] the failure of the negotiation. That our mercantile spirit would senk under than [sic] trial. If not soon recalled he ought we think to be suspended, since decision is indispensable.
Since writeing the above we have received his letter on the Western limits, an extract of which we send you we have no doubt that this pretention is supported by France, or that it has been a job contrived to swindle us out of money.
He complains much of our pushing the business and suspecting his motives. It is manifest that nothing can be done here, and that winding it up with decency I must get off as soon as possible. I very much hope that mister Bowdoin will not have sailed before you get our final report, that you may take your measures on a view of the whole business.
Mr. Preble was invited from this by his friend at Paris, to return there to set out for America on some commercial project of great importance. We do not know what it is but suspect it is something connected with Mexican operations such as getting dollars thence for France. I give you the hint that you may, if the fact is so take it into your calculations.
It has been hinted that if the negotiation breaks off that there is danger of all our property being embargoed, in Spain France and Holland, but this I should think could not happen.
I send you a copy of my letter of the 27th. of Nov of wh. I had sent origl. & duple. from Bordeaux, both of which I hear are lost by the vessels being stranded. Mr. Pinckney and myself are always here together & act in perfect harmony. I am dear Sir very sincerely yr. friend & servt
Jas. Monroe
